DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a content receiving unit operable to…,” “an input receiving unit operable to…,” “an element addition unit operable to…,” and “a content generation unit operable to…,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 recites the limitation “the element addition unit” is operable to select or determine some property of “each element.” However, Claim 1 recites both “active elements” and “virtual elements,” where the virtual elements are generated by the element addition unit. It is unclear which elements are being referenced by Claims 5-7. As best understood, examiner is interpreting “each element” to refer to “each virtual element” as these are the elements generated by the content addition unit.

The remainder of this office action is considered as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al., US 2017/0011554, in view of Kern et al., US 2014/0031121.

In Reference to Claims 1, 12, and 13
Burba et al. teaches a content modification method, non-transitory computer readable medium(Par. 65), and system comprising a content receiving unit operable to receive content comprising a virtual environment and one or more active elements (Fig. 1-2 and Par. 12-13 and 17 which teach a game virtual environment including player avatars which is sent to spectator display device); an element addition unit operable to generate one or more virtual elements within the virtual environment in response to player control (Par. 20 which teaches a spectator avatar which controls their perspective and is required to navigate the virtual environment similar to a player avatar. Par. 15 which teaches a virtual environment display which a spectator can use to control a virtual environment displayed to the user, Par. 30 which teaches perspectives can be manually controlled by the spectator, and Par. 43 which teaches a special spectator interface which includes virtual camera controls), the virtual elements being unable to be interacted with by the one or more active elements (Par. 20 which teaches that the “the spectator avatar may have limited ability to interact with the virtual environment; for example, the spectator avatar may move in similar ways to player avatars but may be invisible to player avatars, may interact only with a subset of the objects a player avatar may interact with (or none at all), and/or may be able to occupy the same space as a player avatar;”) and a content generation unit operable to generate modified content comprising the virtual environment, the one or more active elements, and the one or more generated virtual elements (Fig. 1, and Par. 12 and 15 which teach generating the virtual environment. And Par. 20 which teaches generating the “spectator avatar” in the game environment. See also Par. 52 which teaches representing virtual cameras in the virtual environment where visibility may only be provided to certain viewers).
However, Burba et al. does not explicitly teach an input receiving unit operable to receive inputs from one or more users to control the spectating system.
Kern et al. teaches a game spectating system which includes an input receiving unit operable to receive inputs from one or more users to control the spectating system including player camera perspective (Par. 15-16 which teaches a spectator mode with a broadcaster computer device which includes various input devices such as a keyboard and mouse which is used to provide input to the system. Par. 41 which teaches that the broadcaster system interacts with the game environment in various ways via the input devices, e.g. clicks and keystrokes, in order to control the displayed virtual environment including camera controls and placement of other broadcaster features. And Par. 42 which teaches the broadcaster may roam through the gaming environment in a “free-form mode”).
It would be desirable to modify the system of Burba et al. to include the input receiving unit and controls for operating a spectator interface as taught by Kern et al. in order to allow the user to easily provide inputs to the computer system to control the desired game custom spectating behavior.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Burba et al. to include the input receiving unit and controls for operating a spectator interface as taught by Kern et al.

In Reference to Claim 2
Burba et al. teaches wherein the virtual environment is a video game environment (Fig. 2 and Par. 14, 23 and 31 which teaches where the virtual environment is a game).

In Reference to Claim 3
	Burba et al. and Kern et al. teach wherein the input receiving unit is operable to receive inputs in the form of one or more of button presses, captured audio, gestures, and gaze tracking (Kern et al. Par. 16 and 41 which teaches input via keyboard keystrokes, mouse clicks, microphone, and motion tracking or sensing inputs).

In Reference to Claim 4
Burba et al. and Kern et al. teaches wherein the element addition unit is operable to select a location of each element in dependence upon the received inputs (Burba et al. Par. 20 which teaches that the Spectator Avatar is controlled to navigate the virtual environment, and Kern et al. Par. 16 and 41 which teaches input to control spectating as described above. As such the location of a spectator’s avatar is “selected” based on the inputs received to navigate them to a current location).

In Reference to Claim 7
Burba et al. and Kern et al. teaches wherein the element addition unit is operable to determine content associated with each element in dependence upon the received inputs (Burba et al. Par. 20 and Kern Par. 16 and 41 which teach moving the spectator avatar in the environment in order to provide a view of the virtual environment. Where, as broadly claimed, examiner considers the objects and elements of the virtual environment displayed from the perspective of the spectator avatar to constitute “content associated with each element”).

In Reference to Claim 11
Burba et al. teaches wherein the active elements are player-controlled elements, and the one or more users are non-player users (Fig. 2, Par. 17, and 20 “Player Avatar” and Par. 20 “Spectator Avatar”).

Claim(s) 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al., US 2017/0011554, Kern et al., US 2014/0031121, further in view of Perrin et al., US 2015/0331813.

In Reference to Claim 5-6 and 8
Burba et al. and Kern et al. teach a system as described above in reference to Claim 1 including an element addition unit which generates one or more virtual elements based upon received inputs. Further Kern et al. teaches where various properties of the elements of the spectator display are controlled by the inputs (Kern et al. Par. 41). However, Burba et al. does not teach where the selecting a format or visibility of the virtual elements based on spectator input, or to generate elements enabling the identification of the user that provided the corresponding inputs.
Perrin et al. teaches a system which includes spectating of game play by players where virtual elements displayed to the spectator are modified and where the spectator selects a format or visibility of the virtual elements (Fig. 7, 9, 10 and Par. 91, 93 and 99 which teaches a spectator display where, based on spectator selections, certain game elements are updated with a new appearance such as color, texture, photo, text, logo or other personalized indicia as well as transparency in the display of a spectated virtual environment for the spectator but not the players) and generate elements enabling the identification of the user that provided the corresponding inputs (Par. 91 and 99 Where, as broadly claimed, examiner considers “customizable spectator-related parameters can include data representing a color, name or trademark” and  “personalized indicia” such as a photo, text, or logo to constitute elements enabling the identification of the user that provided the corresponding inputs).
It would be desirable to modify the system of Burba et al. and Kern et al. to include customization of virtual elements as taught by Perrin et al. in order to allow the users of the system of Burba et al. to customize the appearance of their spectator avatars as desired in order to improve their spectating experience. Especially when used within a “third-person” style game as described in Burba Par. 17 as well as allowing spectators to identify each other via personalized indicia when multiple spectators are present.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Burba et al. and Kern et al. to include customization of virtual elements as taught by Perrin et al.

In Reference to Claim 9
Burba et al. teaches a system as described above in reference to Claim 1. However, Burba et al. does not explicitly teach where the content is a video stream of the virtual environment.
Perrin et al. teaches a system for spectating a game in a virtual environment where the content is a video stream of the virtual environment (Fig. 7 ref. 206A and Par. 70, 72, and 93 which teach a Cloud gaming and spectating system where a modifiable content stream sent to a spectator viewing gameplay is sent in the form of a video stream of the virtual environment).
It would be desirable to modify the system of Burba et al. and Kern et al. to include content in the form of a video stream as taught by Perrin et al. in order to allow the system of Burba et al. to be used in Cloud gaming environments such as the one described in Perrin et al. where game processing is performed within the Cloud.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Burba et al. and Kern et al. to include content in the form of a video stream as taught by Perrin et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/           Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715